DETAILED ACTION
Examiner acknowledges receipt of the reply filed 1/27/2022, in response to the restriction requirement mailed 11/30/2021.
Claims 1-16 and 21-23 are pending.  Claim 17-20 have been canceled. Claims 21-23 are newly added. 
Claims 5-7, 9-12, and 14-16 have been withdrawn from further prosecution for the reasons set forth below.
Claims 1-4, 8, 13, and 21-23 are pending and being examined on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Denial of Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/798828, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Upon review of the instant specification, claims, and Application No. 62/798828, it is noted that the instant application claim set includes terms that were not found in the parent provisional application, Application No. 62/798828.  The parent provisional application was 19 pages in length whereas the instant application is 62 pages in length.  
Claim terms including, but not limited to, selective serotonin reuptake inhibitor, norepinephrine reuptake inhibitor, a drug with membrane-stabilizing properties, were not taught in Application No. 62/798828.  Specific compounds, including but not limited to, sitagliptin, glipizide, doxepin, amoxapine, trazodone, etc., were not taught in Application No. 62/798828.  
The instant application is not entitled to the benefit of the earliest filing date.  Thus, priority to Application No. 62/798828, filed 1/30/2019, is denied.
The filing earliest filing date for the instant application is deemed to be 1/30/2020, the filing date of the instant application.



Examiner comment 
Examiner requests that applicant include the correct the status identifiers for each claim; e.g., claims 5-7, 9-12, and 14-16 have been withdrawn.

Examiner requests that applicant thoroughly review the claims and specification to ensure that the compounds are appropriately identified and classified.  See, for example, the improper Markush groupings and indefinite rejections below.

Election/Restrictions
	the restriction requirement between groups 1-3, as set forth in the office action mailed 11/30/2021, is rendered moot in view of the amendment filed 1/27/2022, which canceled claims 17-20.  Claims 17-20 correlated with groups 2-3 in the restriction requirement mailed 11/30/2021. 
	Examiner notes that if method claims are added during prosecution, a second restriction requirement may be necessitated.

Examiner acknowledges applicant elections of metformin as the drug that treats insulin resistance, and amitriptyline as a drug that treats pain.  The election was made without traverse in the reply filed 1/27/2022.
Claims 1-4, 8, 13, and 21-23 read on the elected species.
Claims 5-7, 9-12, and 14-16 are withdrawn from for prosecution, as being drawn to nonelected species.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 
The disclosure is objected to because of the following informalities: throughout the specification, the specification alternatively states PPD-4 inhibitors and DPP-4 inhibitors.  Examiner believes that this is a typographical error, and that the specification should recite dipeptidyl peptidase 4 (DPP-4) inhibitors.  See for example, but not limited to, pp. 7, 12, 18-20, and 52.
Appropriate correction is required.

Claim Objections
Claims 1-3, 13, and 21-23 are objected to because of the following informalities:  
therapeutically effective 
Claim 2 should be amended to recite “and combinations thereof 
Claim 3 should be amended to recite “and combinations thereof 
Claim 13 should be amended to recite “therapeutically effective 
With regard to claims 21-23, the claims depend from claim 1 which does not recite metformin or amitriptyline.  The following proposed claim amendments address this matter:
Claim 21 should be amended to recite “metformin as the therapeutically effective amount of a drug that treats insulin resistance” for consistency with claim 1.  Alternatively, applicant can amend claim 21 to depend from claim 4 which recites metformin.
Claim 22 should be amended to recite “amitriptyline as the therapeutically effective 
Claim 23 should be amended to recite “metformin as the therapeutically effective amount of a drug that treats insulin resistance and from about 5 mg to about 150 mg amitriptyline as the therapeutically effective amount of a drug for treating the pain associated with fibromyalgia” for consistency with claim 1.
Appropriate correction is required.

Improper Markush Group
Claim 2 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
	The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons.  
	Claim 2 recites wherein the drug for treating insulin resistance is selected from the group consisting of a biguanide, indole-3-propionic acid, a PPARγ agonist, a glucagon-like peptide-1 (GLP-1) agonist, a DPP-4 inhibitor, and combinations of any of the foregoing. The recited drug classes are deemed to be encompass distinct structures.
Secondly, claim 2 recites drug classes that do not comprise a common core structure.  The definition of structures of these drug classes are so broad as to encompass numerous distinct structures.   For example, but not limited to, see
Gillies et al. (Drugs 60:333-343 (2000) -pioglitazone for the structure of a PPAR-γ inhibitor); Repaglinide, DrugBank accessed 2/12/2022 at URL  drugbank.com/drugs/DB00912- structure of a meglitinide; and Manandhar et al. (Journal of medicinal chemistry 58:1020-1037 (2015)) for GLP-1 agonist that include peptides and small molecule structures.


Claim 3 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
	The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons.  
	Claim 3 recites wherein the drug for treating the pain associated with fibromyalgia is selected from the group consisting of a tricyclic antidepressant, a selective serotonin reuptake inhibitor, a selective norepinephrine reuptake inhibitor, an atypical antidepressant, a drug with membrane-stabilizing properties, and combinations of any of the foregoing. The recited drug classes are deemed to be encompass distinct structures.
distinct structures. 
Fig. 3 of Nyola et al. (Curr Opin Struct Biol. 20: 415–422 (2010)) shows some of the variable structures for selective serotonin reuptake inhibitors (SSRIs), selective norepinephrine reuptake inhibitors (NRIs), tricyclic antidepressants (TCAs).
 In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).

Claim 4 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
	The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons.  
biguanide selected from the group consisting of glipizide, glyburide, pioglitazone, repaglinide, saxagliptin, sitagliptin, and metformin. 
	Contrary to applicant’s assertions, glipizide, glyburide, pioglitazone, repaglinide, saxagliptin, and sitagliptin are not biguanides.  Pioglitazone is known in the art is being a peroxisome proliferator activated receptor-γ (PPAR-γ), NOT a biguanide.  See Gillies et al. (Drugs 60:333-343 (2000) at abstract).  Glipizide and glyburide are now in the art as being sulfonylureas, NOT biguanides.  See Sulfonylureas, Drugs.com accessed 2/12/2022 at URL drugs.com/drug-class/sulfonylureas.  Instant claim 7 recites saxagliptin and sitagliptin as being dipeptidyl peptidase 4 (DPP-4) inhibitors.  Saxagliptin and sitagliptin are not known in the art as being biguanides.    Repaglinide is known in the art as being a meglitinide, NOT a biguanide. See Repaglinide, DrugBank accessed 2/12/2022 at URL  drugbank.com/drugs/DB00912.
	Zhu et al. (Cancer Prevention Research 8: 518-527(2015)) teach that metformin, buformin, and phenformin are all biguanide’s use for the treatment of type II diabetes.
Accordingly, the compounds recited in claim 4 do not comprise a common core structure.  The definition of structures of these compounds are so broad as to encompass numerous distinct structures.    
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8, 13, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398”.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
            Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

“A written description of an invention  involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178   USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . ."). 

Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398”.


The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representatives, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
For written description, the analysis (a) considers actual reduction to practice, (b) disclosure of drawing or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical 
	The claims are drawn to a pharmaceutical composition comprising a therapeutically effective amount of a drug that treats insulin resistance, and a therapeutic amount of a drug for treating the pain associated with fibromyalgia.
	Claim 2 recites wherein the drug for treating insulin resistance is selected from the group consisting of a biguanide, indole-3-propionic acid, a PPARγ agonist, a glucagon-like peptide-1 (GLP-1) agonist, a DPP-4 inhibitor, and combinations of any of the foregoing.  Claim 4 recites wherein the drug which treats insulin resistance is a biguanide selected from the group consisting of glipizide, glyburide, pioglitazone, repaglinide, saxagliptin, sitagliptin, and metformin.  Examiner refers applicant to the indefinite rejection set forth below. Specifically, claim 4 recites compounds that are not in fact classified in the art as being biguanides, e.g., glipizide, glyburide, and pioglitazone. 
	Claim 3 recites wherein the drug for treating the pain associated with fibromyalgia is selected from the group consisting of a tricyclic antidepressant, a selective serotonin reuptake inhibitor, a selective norepinephrine reuptake inhibitor, an atypical antidepressant, a drug with membrane-stabilizing properties, and combinations of any of the foregoing. Claim 8 recites wherein the drug for treating pain associated with fibromyalgia is a tricyclic antidepressant selected from the group consisting of amitriptyline, desipramine, doxepin, imipramine, nortriptyline, amoxapine, clomipramine, maprotiline, trimipramine, and protriptyline.  Examiner refers applicant to the indefinite 


(a) Actual reduction to practice/ (b) Disclosure of drawing or structural chemical formulas:

The specification states at [0016]:  As used herein, the term "pharmaceutical composition" refers to a mixture of at least one compound of the invention with other chemical components, such as carriers, stabilizers, diluents, dispersing agents, suspending agents, thickening agents, and/or excipients. The pharmaceutical composition facilitates administration of the compound to an organism. Multiple techniques of administering a compound exist in the art including, but not limited to oral, and parenteral (e.g., intravenous) administration.  
Para. [0042] indicates that combination treatments, particularly when packaged as a single pillar tablet for delivery, consisting of two or more active pharmaceutical ingredients, can increase compliance with treatment. … [C]ombination drugs reduce the administrative costs associated with multiple, separate drugs--such as dispensing costs, insurance co-pays, and separate packaging--as well as the number of prescriptions required for a patient, which in turn delivers substantial cost savings to healthcare systems. It should be emphasized that combination treatments are not available for fibromyalgia.
Paras. [0046]-[0054] indicate “Group 1” drugs that can be used to treat insulin resistance.  Paras. [0056]-[0057] indicate “Group 2” drugs that can be used to treat pain associated with fibromyalgia.  The pharmaceutical compositions can be formulated into an oral dosage form, topical form, and/or subcutaneous form.

Table 1 indicates simulated HbA1c data of fibromyalgia patients with and without diabetes.  Table 2 indicates pain scores based off of patients from the retrospective study.

Examiner expressly notes that no pharmaceutical compositions comprising a drug that treats insulin resistance and a drug that treats pain associated with fibromyalgia was actually reduced to practice.  

Examiner reiterates, per the definition of pharmaceutical composition recited in the specification, pharmaceutical composition refers to a mixture of compounds of the invention.  Example 1 relates to retrospective analysis of fibromyalgia patients that were administered metformin and "standard treatment" (ST) consisted of 
          
(c) Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed:

As indicated above, the instant claims encompass numerous compounds that fall within the categories of “drug for treating insulin resistance” and “drug for treating the pain associated with fibromyalgia”, respectively.  The compounds have diverse structures and therefore have specific chemical and physical properties.  See, e.g., Gillies et al. (Drugs 60:333-343 (2000) -pioglitazone for the structure of a PPAR-γ inhibitor); Repaglinide, DrugBank accessed 2/12/2022 at URL  drugbank.com/drugs/DB00912- structure of a meglitinide; and Manandhar et al. (Journal of medicinal chemistry 58:1020-1037 (2015)) for GLP-1 agonist that include peptides and small molecule structures.  Fig. 3 of Nyola et al. (Curr Opin Struct Biol. 20: 415–422 (2010)) shows some of the variable structures for selective serotonin reuptake inhibitors (SSRIs), selective norepinephrine reuptake inhibitors (NRIs), tricyclic antidepressants (TCAs).
The specification does not provided guidance as to which drugs would be compatible with each other and suitable for formulation into a claimed pharmaceutical 
Regarding variable routes of administration, metformin is a drug used to treat insulin resistance that is administered orally (Bailey et al., New England Journal of Medicine 334: 574-579 (1996) at p. 575).  Liraglutide is a peptide GLP-1 agonist that is administered subcutaneously (Croom et al., Drugs 69:1985-2004 (2009) at pp. 1986 and 1988).  Amitriptyline is a drug used to treat pain associated with fibromyalgia.  The drug is tricyclic antidepressant that is administered orally (Amitriptyline, Medline plus accessed 2/12/2022 at URL medlineplus.gov/druginfo/meds/a682388.html#:~:text=Amitriptyline%20comes%20as%20a%20tablet,part%20you%20do%20not%20understand (last revised 7/15/2017) at p. 2).  
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a compound because it is only an indication of what the compound does, rather than what it is”).”
Without identifying the drugs that can actually be combined and formulated into the claimed pharmaceutical compositions, the claims and the specification fail to provide written description for the broad genus. 
(d) Representative number of examples  
            

Examiner reiterates that NO pharmaceutical compositions comprising a combination of a drug for treating insulin resistance in a drug for treating pain associated with fibromyalgia were actually reduced to practice.
 The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). For these reasons, the claimed invention lacks written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term a drug with “membrane-stabilizing properties” in claim 3 is a relative term which renders the claim indefinite. The term a drug with “membrane-stabilizing In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Claim clarification is required. 

Claim 4 recites wherein the drug which treats insulin resistance is a biguanide selected from the group consisting of glipizide, glyburide, pioglitazone, repaglinide, saxagliptin, sitagliptin, and metformin. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “glipizide, glyburide, pioglitazone, repaglinide, saxagliptin, and sitagliptin” in claim 4 is used by the claim to mean “biguanide,” while the accepted classifications are not  bigaunides. The claim is indefinite because the specification does not clearly redefine the terms.
See Gillies et al. (Drugs 60:333-343 (2000) at abstract).  Glipizide and glyburide are now in the art as being sulfonylureas, NOT biguanides.  See Sulfonylureas, Drugs.com accessed 2/12/2022 at URL drugs.com/drug-class/sulfonylureas.  Instant claim 7 recites saxagliptin and sitagliptin as being dipeptidyl peptidase 4 (DPP-4) inhibitors.  Saxagliptin and sitagliptin are not known in the art as being biguanides.  Repaglinide is known in the art as being a meglitinide, NOT a biguanide. See Repaglinide, DrugBank accessed 2/12/2022 at URL  drugbank.com/drugs/DB00912.


Claim 8 recites wherein the drug for treating pain associated with fibromyalgia is a tricyclic antidepressant selected from the group consisting of amitriptyline, desipramine, doxepin, imipramine, nortriptyline, amoxapine, clomipramine, maprotiline, trimipramine, and protriptyline. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “maprotiline” in claim 8 is used by the claim to mean “tricyclic antidepressant,” while the accepted classification is not a tetracyclic antidepressant. The claim is indefinite because the specification does not clearly redefine the terms.
See Maprotiline, DrugBank accessed 2/12/2022 at URL  drugbank.com/drugs/DB00934.

Examiner expressly notes that applicant should appropriately amend the specification to correctly identify the chemical classifications of the denoted compounds.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (Journal of biomedical research 26:200-210 (2012)).
Sharma et al. is a journal article that teaches that diabetic neuropathy’s family of nerve disorders called by diabetes.  Symptoms of the disease include nerve palsy, mononeuropathy, mononeuropathy multiplex, diabetic amyotrophy, painful polyneuropathy, autonomic neuropathy, and thoracoabdominal neuropathy (abstract).  The article teaches treatment of animal model of diabetic neuropathy. Sharma et al. teach that amitriptyline relieves diabetic neuropathy pain in patients with normal or depressed mood (p. 208).  Type 2 diabetes is a chronic metabolic disease that can be caused by pancreas β-cell dysfunction, deficiency in insulin secretion, insulin resistance Ⅴ: in which the animals received the combination treatment of 120 mg/kg amitriptyline and 11.67 mg/kg sitagliptin (p. 202).  Drug treatment was given daily for 35 d via oral catheter in the morning.  Examiner expressly notes that drug treatment was given simultaneously via oral catheter.  This is deemed to read on a pharmaceutical composition comprising a therapeutically effective amount of a drug that treats insulin resistance and a therapeutically effective amount of a drug for treating pain associated with fibromyalgia.  Rats with diabetic neuropathy were treated with a combination of sitagliptin (drug used to treat insulin resistance) combined with metformin (drug used to treat insulin resistance)  or amitriptyline (drug used to treat pain associated with fibromyalgia).  Id.  Combined treatment of amitriptyline and sitagliptin on d 15-35 caused significant effect in pain threshold compared the negative control group (p. 205, Table 4).  The combination further reduced blood glucose levels in diabetic rats (p. 204, Table 2).  Accordingly, the limitations of claims 1-3 and 8 are satisfied.  Regarding claim 4, the claim recites the compound sitagliptin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 13, and 21-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Max (Anesth Prog 34:113-127 (1987)) and Rojas et al. (Diabetology & Metabolic Syndrome 5:6 (2013) pp. 1-15), and further in view of Desai et al. (Pharmaceutical development of technology 18:1265-1276 (2013)).
Rojas et al. teach that the management of T2DM requires aggressive treatment to achieve glycemic and cardiovascular risk factor goals. In this setting, metformin, an old and widely accepted first line agent, stands out not only for its antihyperglycemic properties but also for its effects beyond glycemic control such as improvements in endothelial dysfunction, hemostasis and oxidative stress, insulin resistance, lipid profiles, and fat redistribution (abstract).  Metformin’s negligible risk of hypoglycemia in monotherapy and few drug interactions of clinical relevance give this drug a high safety profile.  Id.  Rojas et al. teach that a decreased rate of conversion from pre-diabetes to diabetes in individuals with IGT or IFG in their systematic review and meta-analysis of randomized controlled trials. This effect was seen at both a higher metformin dosage (850 mg twice daily) and lower metformin dosage (250 mg twice or 3 times daily) (pp. 2-3).

Max teaches that diabetes condemns be associated with diabetic neuropathy (nerve pain).  Diabetic patients were administered 25 mg of amitriptyline (p. 124).  Amitriptyline was adjusted to an average dose of 90 mg in the patients.  Higher doses of amitriptyline were associated with a more complete degree of pain relief, as shown in Fig. 9.  Amitriptyline relieved diabetic neuropathy pain. This effect was independent of mood change and was positively correlated with drug dose up to 150 mg. It is of note that patients reported no decrease in the intensity of painful heat stimuli applied to normal areas of skin. In this sense, amitriptyline analgesia was selective for the neuropathic pain (p. 125). 
Rojas and Max do not expressly teach a combination of metformin and amitriptyline.
Desai et al. is a review article that teaches fixed dose combination (FDC) products are common the treatment of hypertension, diabetes, human immunodeficiency virus, and tuberculosis. They make it possible to combine two or more drug molecules with different modes of pharmacological actions in a single dosing unit and optimize the treatment. From a patient perspective, they offer convenience, reduced dosing unit burden, and cost savings. From a clinical perspective, aging population in developed countries will need multiple medications to treat age related diseases and co-morbidities.  FDC products simplify dosing regimen and enhance patient compliance (abstract).  Desai et al. teach various tableting strategies for FDC Id. 
It would have been obvious to one of ordinary skill in the art to prepare pharmaceutical composition comprising a therapeutically effective amount of a drug that treats insulin resistance [metformin] and a therapeutically effective amount of a drug for treating pain associated with fibromyalgia [amitriptyline, diabetic neuropathy].  The skilled artisan would have recognized from Rojas et al. that metformin was commonly used to treat type II diabetes and insulin resistance. The skilled artisan would further have known from Max that diabetes was often associated with diabetic neuropathy that was successfully treated with amitriptyline.  Rojas et al and Max taught that both metformin and amitriptyline were orally administered, and that the respective references 
Regarding claims 13 and 21, Rojas et al teach metformin concentrations of higher metformin dosage (850 mg twice daily) and lower metformin dosage (250 mg twice or 3 times daily) (pp. 2-3).  Regarding claims 22 and 23, Max teaches that diabetic patients were administered 25 mg of amitriptyline (p. 124).  Amitriptyline relieved diabetic neuropathy pain. This effect was independent of mood change and was positively correlated with drug dose up to 150 mg. (p. 125).   it is deemed to be routine optimization on the part of the skilled artisan to arrive at drug dosages of metformin and amitriptyline recited in claims 20 to 23.
Accordingly, claims 1-4, 8, 13, and 21-23   are rendered obvious.

Relevant art

	Hofman (Neuropsychiatric Disease and Treatment 6:9–15 (2010)- cited in IDS filed 8/12/2020) is a journal article that teaches depression is twice as frequent in patients with diabetes as in the general population, and has a negative impact on self-care, adherence to treatment, and the general progression of diabetes (abstract).  The Id.  
Examiner expressly notes that although patients in the study took both milnacipran and metformin, the two drugs were not in the same dosage/pharmaceutical composition.

Conclusion
No claims are allowed.
Claims 1-16 and 21-23 are pending.  Claims 5-7, 9-12, and 14-16 have been withdrawn.
Claims 1-4, 8, 13, and 21-23 are rejected.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654